UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

 

 

John Doe
Plaintiffs)
" Civil Action No.: 3:19-cv-00038
The Rector and Visitors of the University of Virginia et al
Defendant(s)
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL

INTEREST IN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY, DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIBUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES, COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000,

James V. Reyes whois Defendant
(Name of party you represent) {Plaintiff/Defendant)

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[ }Yes No

2, Does the party have any parent corporations?

[Yes [X]No

IF yes, identify all parent corporations, Including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

(Yes No

if yes, identify afl such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the wore N
es <}No

If yes, identify all such owners:

5, Is the party a trade association?
[Yes [IX]No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

Be PF ten July 14, 2019
—

/ o' Gignature} (Date)

 

 
